Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on February 12, 2021.
Claim 7 was amended.
Claims 1-20 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
Regarding the interpretation of under 35 U.S.C. 112(f), the applicant argues that the claims do recite sufficient structure to perform the recited function; wherein for example, claim 7 recites a "computing device" comprising "memory" and a "coherence controller" that is configured to perform the functions summarized by the Office Action [Remarks p.7, last paragraph]. However the term ‘coherence controller’ is not one of the terms that the courts have found to impart structure [MPEP 2181] neither is a term known in the art to impart structure. As such, the term ‘coherence controller’ is found to be a placeholder for the word means. Thus, the claims 7-12 are interpreted under 35 U.S.C. 112(f).
Regarding rejection of claims 1, 7 and 13 under 35 U.S.C. 103 as being unpatentable over Rogers in view of Joshi, the applicant argues that the combination fails nd paragraph].
In particular the applicant discloses that Rogers is irrelevant to allocation of memory, as recited in claim 1, only accessing data stored in a coherent memory 132 or noncoherent memory 134 [Remarks p.10-11, spanning paragraph]; wherein the determination in Joshi that relates to "types" of memory devices is not the same as a determination of a "memory block in the coherent region" of memory or a "memory block in the non-coherent region" of a memory [Remarks p.11, 1st paragraph]. From this concludes that the combination fails to teach the limitation of “the memory allocation request comprises a requested size of the block of memory to allocate and a function called in software that allocates the block of memory as being coherent or non-coherent”. The examiner respectfully disagrees.
On the one hand, Joshi discloses a method to dynamically allocate a data section to optimum memory devices in order to provide service to a system or peripheral device to best serve the needs [¶0022]. Particularly Joshi discloses a function emalloc that has an argument MEM_TYPE that is used to force the allocation to be on a memory of MEM_TYPE. Joshi further identifies the memories as of type FAST or SLOW [¶0023]. I.e. the characteristics of the memory define its TYPE.
On the other hand, Rogers a system memory 118 that includes a coherent memory 132 and a non-coherent memory 134 [FIG. 1 and ¶0020]. Hence the combination Joshi/Rogers teach a memory system with comprising memories of TYPE coherent and another portion that is of TYPE non-coherent; wherein a function emalloc(MEM_TYPE, 
Finally, Claim 1 recites “allocating the memory block in the coherent region as a coherent block if the allocation request indicates the block is to be coherent”; however it provides no specifics as to how the allocation request indicates the block to be coherent. The combination Joshi/Rogers indicates a block to be coherent using the MEM_TYPE function parameter. I.e. an application that needs a coherent block of memory calls emalloc(MEM_TYPE, size) wherein MEM_TYPE = coherent; to allocate a block on the coherent memory. Else the application uses the MEM_TYPE = non-coherent parameter to indicate that the block to be allocated is non-coherent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 8, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2011/0060879) in view of Joshi (US 2014/0304485).
1, Joshi teaches a method comprising:
receiving a request to allocate a block of memory in a memory, the memory comprising first type and second type, wherein the memory allocation request comprises a requested size of the block of memory to allocate and a function called in software that allocates the block of memory as of the first type or of the second type [EMALLOC(MEM_TYPE, SIZE); 301 on FIG. 3 and ¶0025-26];
responsive to determining that there is sufficient memory available to allocate the memory block [is available size ≥ requested size?; 304 on FIG. 3]:
allocating the memory block in the first type of memory; and allocating the memory block in the second type of memory [allocate requested mem size in MEM_TYPE; 303 on FIG.3].
Joshi, however, does not explicitly teach the memory comprising a coherent region and a non-coherent region.
Rogers, in analogous art, teaches a memory [system memory 118 on FIG. 1] comprising a coherent region [coherent memory 132 on FIG. 1]  and a non-coherent region [non-coherent memory 132 on FIG. 1].
Furthermore, Rogers discloses that address processing units can also be configured to determine where physical addresses are located (e.g., among system memory 218 and GPU local memory 234) [¶0034]. That is, Rogers explicitly discloses that the address processing unit determines where the physical address is located; and further discloses that determining (based on the physical address) if a request is for the coherent memory or the non-coherent memory.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Joshi allocation function (i.e. EMALLOC) to dynamically allocate Rogers’ system memory. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. the allocator disclosed in Joshi) to a known device ready for improvement to yield predictable results.
Regarding claim 2, Joshi/Rogers teach the method of claim 1, further comprising: responsive to determining that there is insufficient space in the memory to allocate the block, failing to allocate the memory block [is available size branch no -> return NULL; 304 and 314 on FIG. 3 on Joshi]. 
Regarding claim 4, Joshi/Rogers explicitly teach all the claim limitations except for the method of claim 1, further comprising: determining a size of a coherent region of the memory and a size of a non-coherent region of the memory at boot time.
However, configuration of computer components at boo-time is well-known, understood, and conventional in the art. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the memory at boot time (i.e. determine the size and other configuration parameters of its regions, etc.). The combination would have be obvious because a 
Regarding claim 7, Rogers teaches a computing device comprising:
a memory [system memory 118 on FIG. 1] comprising a coherent memory region [coherent memory 132 on FIG. 1] and a non-coherent memory region [non-coherent memory 132 on FIG. 1]; and a coherence controller [NB 111 on FIG. 1; wherein in some embodiments, NB 111 can be termed a "memory controller"; ¶0021], the coherence controller to: determine a coherent region of the memory; determine a non-coherent region of the memory [when execution engine 106 issues a memory request for a memory word, address processing 108 initially translates the virtual address corresponding to the memory request to a physical address; wherein address processing unit 108 also inspects the virtual address and/or the physical address to determine where the requested memory word is located. If the requested memory word is located in coherent memory 132 … the memory request must be serviced by coherent memory 132; wherein if address processing unit 108 determines that the requested memory word is located in non-coherent memory 134, NB 111 accesses non-coherent memory 134 to service the request; ¶0021].
Furthermore, Rogers discloses that address processing units can also be configured to determine where physical addresses are located (e.g., among system memory 218 and GPU local memory 234) [¶0034]. That is, Rogers explicitly discloses that the address processing unit determines where the physical address is located; and 
Thus, Rogers’ disclosure would reasonably suggest to a person of ordinary skill in the art determining a coherent region of the memory and determine a non-coherent region of the memory (i.e. determining those physical addresses belonging to the coherent and non-coherent memories). Hence, Rogers teaches the particular limitation.
Rogers, however, does not explicitly teach the coherence controller further configured to: receive a memory allocation request for a block of memory, wherein the memory allocation request comprises a requested size of the block of memory to allocate and a function called in software that allocates the block of memory as being coherent or non-coherent; and
responsive to receiving the memory allocation request for the block of memory in the memory: allocate, based on a received memory allocation request for a memory block, the requested block of memory in the non-coherent memory region or the coherent memory region based on whether the memory allocation request indicates the requested block is to be coherent or non-coherent.
Joshi, when addressing the issues of dynamic memory allocation, teaches receive a memory allocation request for a block of memory [EMALLOC 301 on FIG.3], wherein the memory allocation request comprises a requested size of the block of memory to allocate [SIZE parameter, 301 on FIG. 3] and a function called in software that allocates the block of memory to particular type of memory [MEM_TYPE parameter; 301 on FIG.3 and ¶0025]; and
responsive to receiving the memory allocation request for the block of memory in the memory: allocate, based on a received memory allocation request for a memory block, the requested block of memory in the specify memory type based on whether the memory allocation request indicates the requested block is to be of one type or another [look up MEM_TYPE for available size and allocate requested mem SIZE in MEM_TYPE; 302 and 306 on FIG. 3].
That is, Rogers, on the one hand, discloses a system memory comprising two memories one of type coherent and another of type non-coherent. On the other hand, Joshi discloses a function of memory allocation that takes size and memory type as it’s parameters and allocates memory of the requested size on the memory of the requested type.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Joshi allocation function (i.e. EMALLOC) to dynamically allocate Rogers’ system memory. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. the allocator disclosed in Joshi) to a known device ready for improvement to yield predictable results.
Regarding claim 8, Rogers/Joshi teach the computing device of claim 7, the coherence controller further to: allocate the requested block of memory based on the address boundary and whether the memory allocation request indicates the requested block is to be coherent or non-coherent [issues a memory request for a memory word, address processing 108 initially translates the virtual address corresponding to the memory request to a physical address; wherein address processing .
Rogers/Joshi, however, does not explicitly teach determine, at boot time, an address boundary of the coherent memory region and an address boundary for the non-coherent region.
However, configuration of computer components at boo-time is well-known, understood, and conventional in the art. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the memory at boot time (i.e. determine the size and other configuration parameters of its regions, etc.). The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. to configure computer components at boot time) to a known device ready for improvement to yield predictable results.
Regarding claim 13; these claim(s) limitations are significantly similar to those of claim(s) 1 and 2; and, thus, are rejected on the same grounds.
Regarding claims 16 and 17; these claim(s) limitations are significantly similar to those of claim(s) 2; and, thus, are rejected on the same grounds.
Claim 5, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Joshi; and still further in view of Buyuktosunoglu (US 2015/0032962).
5, Rogers/Joshi explicitly teach all the claim limitations except for the method of claim 1, the method of claim 1, further comprising: determining a size of the coherent region and the non-coherent region based on a size of a caching layer for the coherent region.
Buyuktosunoglu, on analogous art, teaches the method of claim 1, further comprising: determining a size of the coherent region and the non-coherent region based on a size of a caching layer for the coherent region [¶0235].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the size of the coherent and non-coherent regions based on the caching layer. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 9 and 15; these claim(s) limitations are significantly similar to those of claim(s) 5; and, thus, are rejected on the same grounds.
Claim 3, 10-12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Joshi; and still further in view Al-Hothali ("Snoopy and Directory Based Cache Coherence Protocols: A Critical Analysis." 2010).
Regarding claim 3, Rogers/Joshi explicitly teach all the claim limitations except for the method of claim 1, wherein allocating the memory block in the memory as coherent comprises: adding the allocated coherent memory block to a directory controller; and responsive to accessing the coherent memory block, updating the coherent memory block and an associated value in the directory controller in accordance with a coherence protocol.
cache coherence protocol that does not use broadcasts will take care about the locations of all cached copies of every block of shared data and store it; wherein these cache locations can be centralized or distributed and are called a directories [section 6 on p.05 and section 10 on p.08]. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a directory-based coherence protocol wherein a directory is used to track coherency state of the allocated coherent memory block. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (directory-based coherence protocol) to improve similar devices in the same way.
Regarding claim 10, Rogers/Joshi/Al-Hothali teach the computing device of claim 7, further comprising a directory controller to coherently access a range of the memory, the coherence controller further to: determine a maximum size of the coherent region equal to the coherent range accessible by the directory cache controller [section 6 on p.05 and section 10 on p.08 on Al-Hothali].
Regarding claim 11, Rogers/Joshi/Al-Hothali teach the computing device of claim 7, further comprising a directory controller, wherein the directory controller comprises a full directory capable of accessing an entire range of the coherent region, the coherence controller further to: determine a maximum size of the coherent region as being equal the entire range of the memory [section 6 on p.05 and section 10 on p.08 on Al-Hothali].
12, Rogers/Joshi/Al-Hothali teach the computing system of claim 7, further comprising: a plurality of processors [Shared-memory multiprocessors; section 1 on p.01 of Al-Hothali], wherein the coherence controller further to: receive accesses from the plurality of processors to the coherent region [address space is shared among multiprocessors so that they can communicate to each other through that single address space. Same cache block in multiple caches would result in a system with caches because of sharing of data; section 1 on p.01 of Al-Hothali]; and ensure accesses to the coherent region are coherent in accordance with a memory coherence protocol [section 6 on p.05 and section 10 on p.08 on Al-Hothali].
Regarding claim 14, Rogers/Joshi/Al-Hothali teach the non-transitory computer-readable storage medium of claim 13, wherein the allocated coherent block is coherent among a plurality of processors coupled with the memory [Shared-memory multiprocessors; section 1 on p.01 of Al-Hothali], and wherein the block is coherent in accordance with a coherence protocol [section 6 on p.05 and section 10 on p.08 on Al-Hothali].
Regarding claim 18; these claim(s) limitations are significantly similar to those of claim(s) 10; and, thus, are rejected on the same grounds.
Claim 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Joshi; and still further in view of Schwalb ("nvm_malloc: Memory Allocation for NVRAM." 2015).
Regarding claim 6, Rogers/Joshi explicitly teach all the claim limitations except for the method of claim 1, wherein the memory allocation request comprises a malloc() function, wherein the malloc() function indicates whether the memory region to be allocated is to be volatile or non-volatile.
Schwalb, in analogous art, discloses that a CPU requesting memory allocation may call a malloc() function to request allocation on volatile RAM or call nvm_malloc() to request allocation on non-volatile RAM.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to request allocation using a version of malloc() that indicates whether the memory region to be allocated is to be volatile or non-volatile as disclosed by Schwab. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique to improve similar devices in the same way.
Regarding claim 19 and 20; these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ramon A. Mercado/Primary Examiner, Art Unit 2132